COURT OF APPEALS OF VIRGINIA


              Present: Judges Friedman, Malveaux and Fulton
UNPUBLISHED


              Argued by videoconference


              VAN SHAWN RODGERS
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0256-22-1                                   JUDGE JUNIUS P. FULTON, III
                                                                               SEPTEMBER 27, 2022
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                              Kevin M. Duffan, Judge

                               Thomas H. Sheppard, II (Sheppard & O’Brien, P.C., on brief), for
                               appellant.

                               Lindsay M. Brooker, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     After a bench trial, the trial court convicted Van Shawn Rodgers of possession with the

              intent to distribute a controlled substance, simultaneous possession of a firearm and a controlled

              substance, possession of a firearm by a violent felon, and publicly carrying a loaded semi-automatic

              firearm in the City of Virginia Beach. By final order entered on November 24, 2021, the trial court

              sentenced him to a total of twenty-five years and twelve months’ incarceration with eighteen years

              and eighteen months suspended. Rodgers challenges the sufficiency of the evidence, contending

              that the Commonwealth failed to prove beyond a reasonable doubt that he possessed either a

              controlled substance or a firearm. For the following reasons, we affirm his convictions.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         I. BACKGROUND

        On the morning of January 7, 2020, Virginia Beach Police Officer Mayberry responded to a

call that a man was sleeping in a running vehicle, partially blocking a driveway. According to the

report, the vehicle had been “running for several hours.” When Officer Mayberry arrived at the

scene, she saw the sole occupant of the vehicle, Rodgers, asleep in the driver’s seat. It took Officer

Mayberry several minutes to wake Rodgers, and when he awoke, he appeared disoriented and

potentially intoxicated. Rodgers told Officer Mayberry that he had left a party in Sandbridge to go

to the store but could not provide any other details regarding his situation.

        When Officer Mayberry had Rodgers’s name and the vehicle’s license plates “r[u]n through

dispatch,” she discovered an active warrant for Rodgers’s arrest and that the vehicle was listed as

stolen. While searching Rodgers incident to his arrest, Mayberry found a small amount of

marijuana in his pocket, a black plastic bag tucked in his waistband, and approximately $100 in

cash. When Officer Mayberry searched the vehicle, she found three black plastic bags in the open

center console. The black plastic bags in the console were “similar to” the bag in Rodgers’s

waistband. The black plastic bags in the console contained several clear plastic baggies of a white

powdery substance, a small scale, and several empty baggies.

        Mayberry also found a loaded black Springfield handgun with an extended magazine

“partially hidden under” the driver’s seat. She was able to see the barrel of the firearm standing at

the driver’s door without having to bend over. Officer Sanchez, who was also present during the

search of the vehicle, observed a green leafy substance on the driver’s floorboard. Rodgers made no

statements regarding the firearm or the substances in the center console, and Mayberry did not see

him make any movements in the direction of the floorboard or the console.

        Forensic analysis determined that three of the clear plastic baggies seized from the vehicle

contained 2.56 grams, 4.54 grams, and .5817 gram of heroin, respectively. One of the clear baggies

                                                  -2-
also contained methamphetamine. Without objection, the trial court qualified Detective Otranto as

an expert in the areas of personal use and distribution of narcotics. Detective Otranto, who took

custody of the evidence at the scene, opined that the evidence was consistent with distribution and

inconsistent with personal use, stating that the street value of the heroin was over $700.

       After the Commonwealth rested its case, the trial court denied Rodgers’s motion to strike

and convicted him on all counts. Although there was no evidence regarding ownership of the

vehicle, the trial court found that Rodgers was its sole occupant for several hours before the officers

discovered the firearm and the narcotics. The court also found that the presence of a green leafy

substance in Rodgers’s pocket and on the driver’s side floorboard increased the likelihood that

Rodgers knew that the firearm was partially hidden under the driver’s seat.

       The trial court noted that the narcotics were inside an opaque plastic bag, and thus not

plainly visible. The trial court found, however, that the plastic bag in Rodgers’s waistband appeared

similar to the bags containing the narcotics. Moreover, the court found it unlikely that someone

would leave $700 worth of heroin unattended in a vehicle. Thus, the trial court found that the

Commonwealth met its burden of proving that Rodgers possessed the firearm and the narcotics.

Rodgers appeals.

                                           II. ANALYSIS

       Rodgers contends that the trial evidence was insufficient to sustain his convictions because

the Commonwealth failed to prove that he possessed either the drugs or the firearm found in the

vehicle. We disagree.

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (alteration in original) (quoting

Commonwealth v. Perkins, 295 Va. 323, 327 (2018)). “In such cases, ‘[t]he Court does not ask

                                                 -3-
itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Secret v. Commonwealth, 296 Va. 204, 228 (2018) (alteration in original) (quoting

Pijor v. Commonwealth, 294 Va. 502, 512 (2017)). “Rather, the relevant question is whether

‘any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v.

Commonwealth, 278 Va. 190, 193 (2009)).

       “If there is evidentiary support for the conviction, ‘the reviewing court is not permitted to

substitute its own judgment, even if its opinion might differ from the conclusions reached by the

finder of fact at the trial.’” Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018) (quoting

Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)). “Under well-settled principles of

appellate review, we consider the evidence presented at trial in the light most favorable to the

Commonwealth, the prevailing party below.” Vay v. Commonwealth, 67 Va. App. 236, 242 (2017)

(quoting Smallwood v. Commonwealth, 278 Va. 625, 629 (2009)).

       In order to convict a defendant of possessing illegal drugs or unlawful possession of a

firearm, “the Commonwealth must prove beyond a reasonable doubt that the accused was aware

of the presence and character of the drug [or firearm] and that the accused consciously possessed

it.” Yerling v. Commonwealth, 71 Va. App. 527, 532 (2020) (citing Jones v. Commonwealth, 17

Va. App. 527, 532 (1994)) (possession of illegal drugs); see Myers v. Commonwealth, 43

Va. App. 113, 122 (2004) (unlawful possession of firearm). “Possession and not ownership is

the vital issue.” Smallwood, 278 Va. at 631 (quoting Burnette v. Commonwealth, 194 Va. 785,

792 (1953)). In proving possession, as with any other element, “circumstantial evidence is

competent and is entitled to as much weight as direct evidence[,] provided that the circumstantial

evidence is sufficiently convincing to exclude every reasonable hypothesis except that of guilt.”




                                                 -4-
Finney v. Commonwealth, 277 Va. 83, 89 (2009) (alteration in original) (quoting Dowden v.

Commonwealth, 260 Va. 459, 468 (2000)).

       “[P]roof of actual possession is not required; proof of constructive possession will

suffice.” Yerling, 71 Va. App. at 532 (alteration in original) (quoting Walton v. Commonwealth,

255 Va. 422, 426 (1998)); see Wells v. Commonwealth, 32 Va. App. 775, 781 (2000). The

Commonwealth proves that a defendant constructively possessed contraband by establishing

“acts, statements, or conduct of the accused or other facts or circumstances which tend to show

that the [accused] was aware of both the presence and character of the [contraband] and that it

was subject to his dominion and control.” Yerling, 71 Va. App. at 532 (first alteration in

original) (quoting Drew v. Commonwealth, 230 Va. 471, 473 (1986)). “Mere proximity to a

controlled drug is not sufficient to establish dominion and control.” Id. (quoting Drew, 230 Va.

at 473); see Myers, 43 Va. App. at 123 (holding that occupancy of a vehicle and “close

proximity” to a hidden firearm are “legally insufficient” to prove possession); Hancock v.

Commonwealth, 21 Va. App. 466, 472 (1995). But occupancy and proximity “are probative

factors to be considered in determining whether the totality of the circumstances supports a

finding of possession.” Hall v. Commonwealth, 69 Va. App. 437, 448 (2018) (quoting Wright v.

Commonwealth, 53 Va. App. 266, 274 (2009)).

                                   A. Possession of the Firearm

       Rodgers contends that the Commonwealth failed to prove that he possessed the firearm

because it was “partially concealed,” and because he made no furtive movements in the direction

of the firearm. The trial court credited Officer Mayberry’s testimony that she saw the barrel of

the firearm protruding from under the driver’s seat while standing at the driver’s side. Cf. Myers,

43 Va. App. at 117 (officer found handgun “wrapped in a blanket on the front floorboard”).

Thus, although the firearm was partially hidden, it was also clearly visible to the extent that

                                                -5-
Officer Mayberry could see it “without having to bend down or having to manipulate anything

. . . just from standing at the driver’s side.” Moreover, in addition to the gun, police found

marijuana, heroin, and methamphetamine while searching Rodgers and the car in which he had

been the sole occupant “for hours.” 1 There is a well-established relationship between guns and

drugs. See, e.g., Thomas v. Commonwealth, 44 Va. App. 741, 755 (noting that “[g]uns are the

‘tools of the trade’ in the underground drug world” and that there is a “commonly accepted

correlation” between guns and drugs), adopted upon reh’g en banc, 45 Va. App. 811 (2005).

Although the mere proximity to both guns and drugs is not alone dispositive of whether a person

has constructive possession of a firearm, “evidence linking a defendant to drug distribution may

be considered as one factor in determining whether he may have had a motive to possess a

firearm.” Id. Viewing this circumstantial evidence in the light most favorable to the

Commonwealth, a rational trier of fact could conclude that, regardless of how the firearm came

to be in the vehicle, given its location on the floorboard and the length of time that Rodgers was

the sole occupant of the vehicle, Rodgers was not only undoubtedly aware of its presence and

character but also exercised dominion and control over the firearm. Drew, 230 Va. at 473 (“To

support a conviction based upon constructive possession, ‘the Commonwealth must point to

evidence of acts, statements, or conduct of the accused or other facts or circumstances which

tend to show that the defendant was aware of both the presence and character of the substance

and that it was subject to his dominion and control.’” (quoting Powers v. Commonwealth, 227

Va. 474, 476 (1984))). A factfinder likewise could infer that a firearm is a “commodity of



       1
         On appeal, Rodgers asserts that “the record is without evidence establishing how long
the vehicle was in its location or whether [he] was its only occupant for that period of time.”
Officer Mayberry testified, without objection, however, that the vehicle had been in the same
location with the engine running for several hours before she arrived and that the sleeping
Rodgers was the sole occupant when she arrived. This testimony supports the trial court’s
finding that Rodgers was the sole occupant for several hours before his arrest.
                                                -6-
significant value,” and thus “unlikely to be abandoned or carelessly left in an area.” Ward v.

Commonwealth, 47 Va. App. 733, 753 n.4 (2006). Accordingly, the circumstantial evidence was

sufficient to exclude every reasonable hypothesis except that Rodgers constructively possessed

the firearm in the vehicle. Finney, 277 Va. at 89.

                              B. Possession of Controlled Substance

       Regarding possession of the narcotics in the vehicle’s center console, Rodgers analogizes

his case to Yerling and Coward v. Commonwealth, 48 Va. App. 653 (2006). In both of those

cases, this Court reversed the defendants’ convictions for possession of a controlled substance

because we concluded that the Commonwealth had proved only occupancy of a vehicle

containing narcotics and proximity to the narcotics. Yerling, 71 Va. App. at 530, 535-36;

Coward, 48 Va. App. at 656, 659-60. The police pulled over Yerling—who was the sole

occupant of the vehicle—for speeding and discovered a small amount of marijuana and a pink

pill concealed in a piece of paper in the center console. Yerling, 71 Va. App. at 530-31. We

noted that the pill—later found to be oxycodone—was “out of sight, in a closed console,

wrapped in a crumpled piece of paper, in a car that may or may not have belong to Yerling” and

that he made “no statements, incriminating or otherwise, that would lead the factfinder to infer

that he was aware of the presence of the pill.” Id. at 533.

       Coward was the front passenger in a vehicle pulled over at night for an unilluminated

license plate. Coward, 48 Va. App. at 656. During the stop, the officer saw a “hard white

substance,” later determined to be slightly less than a gram of crack cocaine, “sitting on the

console in between the driver’s and passenger’s seats.” Id. We noted that Coward did not take

any actions that suggested guilty knowledge, there was no evidence regarding how long Coward

had been in the car, and “there was no evidence that the baggie would have been visible in the




                                                -7-
darkness of the passenger compartment” absent the “additional lighting” the officer used to find

the baggie. Id. at 660.

       This case is not analogous to Yerling and Coward. The trial court found that Rodgers had

been in the vehicle for several hours, increasing the likelihood that he knew of the presence and

character of the drugs and exercised dominion and control over them. Both Yerling and Coward

involved relatively small amounts of drugs. The officers in Yerling found a small amount of

marijuana and one oxycodone pill, 71 Va. App. at 530-31, and the evidence in Coward pointed

to personal use of crack cocaine, 48 Va. App. at 658-59. Here, Rodgers was found next to a bag

containing over $700 worth of heroin and a scale. Detective Otranto testified that this evidence

was consistent with narcotics trafficking, not personal use. The trial court concluded that it was

unlikely that someone would leave this quantity of heroin unattended in a vehicle. Thus, it was

more likely that Rodgers, however he came to be in the vehicle, brought the narcotics with him.

       Finally, the trial court credited Officer Mayberry’s testimony that the black plastic bag

containing the drugs was similar to the one found in Rodgers’s waistband. This similarity

between the bag on Rodgers’s person and the bag containing the drugs increases the likelihood

that the bags shared a common source. Thus, Rodgers’s possession of one bag implies his

knowledge of the drugs in the similar bag in the center console. Taken together in the light most

favorable to the Commonwealth, Rodgers’s sole occupancy in the vehicle for several hours, his

proximity to the drugs, the quantity of drugs, the presence of drug trafficking paraphernalia, and

the similarity of the plastic bag in Rodgers’s waistband to the bag containing the drugs support

the trial court’s finding that Rodgers possessed the drugs.




                                               -8-
                                         CONCLUSION

       The Commonwealth’s evidence was sufficient to prove that Rodgers constructively

possessed the firearm and the narcotics in the vehicle. Therefore, we affirm his convictions.

                                                                                   Affirmed.




                                               -9-